BARFIELD, J.
David H. Wilson appeals from sentences imposed upon violation of probation, raising several sentencing errors concerning credit for time served. The appellant correctly asserts that he is entitled to credit for the 51 days served from November 4, 1989, through December 24,1989, in lower court case number 89-409. Accordingly, we remand for correction of the sentence in that case. The remainder of appellant’s arguments are without merit.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
BOOTH and ALLEN, JJ., concur.